Exhibit 10.1

FRANKLIN RESOURCES, INC.

2004 KEY EXECUTIVE INCENTIVE COMPENSATION PLAN

(As Amended and Restated October 15, 2007)

SECTION 1

ESTABLISHMENT AND PURPOSE

1.1 Purpose. Franklin Resources, Inc. hereby establishes the Franklin Resources,
Inc. 2004 Key Executive Incentive Compensation Plan (the “Plan”). The Plan is
intended to increase stockholder value and the success of the Company by
motivating key employees (a) to perform to the best of their abilities and
(b) to achieve the Company’s objectives. The Plan’s goals are to be achieved by
providing such key employees with incentive awards based on the achievement of
goals relating to performance of the Company and its individual business units.
The Plan is intended to qualify as performance-based compensation under Code
Section 162(m).

1.2 Effective Date. The Plan became effective as of December 11, 2004. As long
as the Plan remains in effect, it shall be resubmitted to stockholders as
necessary to enable the Plan to continue to qualify as performance-based
compensation under Code Section 162(m).

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. An Actual Award is
determined by the Payout Formula for the Performance Period, as applicable,
subject to the Committee’s authority under Section 3.6 to reduce the award
otherwise determined by the Payout Formula.

2.2 “Award Pool” means the total dollars (if any) designated to fund Actual
Awards payable for any Performance Period,

2.3 “Base Salary” means as to any Performance Period, 100% of the Participant’s
annualized salary rate on the last day of each fiscal year or on the last day of
the last applicable fiscal year for any Performance Period, as determined by the
Committee. Such Base Salary shall be before both (a) deductions for taxes or
benefits, and (b) deferrals of compensation pursuant to Company-sponsored plans.

2.4 “Beneficiary” means the person(s) or entity(ies) designated to receive
payment of an Actual Award in the event of a Participant’s death in accordance
with Section 4.5 of the Plan. The Beneficiary designation shall be effective
when it is submitted in writing to and received by the Company’s human resources
department during the Participant’s lifetime on a Beneficiary Designation form
provided by the Committee. The submission of a new Beneficiary Designation form
shall cancel all prior Beneficiary designations.



--------------------------------------------------------------------------------

2.5 “Board” means the Company’s Board of Directors.

2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code shall include such Section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing or superseding such Section or regulation.

2.7 “Committee” means the committee appointed by the Board to administer the
Plan. The Committee shall consist of no fewer than two members of the Board. The
members of the Committee shall be appointed by, and serve at the pleasure of,
the Board. Each member of the Committee shall qualify as an “outside director”
under Code Section 162(m). Notwithstanding the foregoing, the failure of a
Committee member to qualify as an “outside director” shall not invalidate the
payment of any Actual Award under the Plan.

2.8 “Company” means Franklin Resources, Inc., a Delaware corporation.

2.9 “Determination Date” means as to any Performance Period; (a) the first day
of the Performance Period, or (b) if later, the latest date possible which will
not jeopardize the Plan’s qualification as performance-based compensation under
Code Section 162(m).

2.10 “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.

2.11 “Maximum Award” means as to any Participant for any Performance Period,
fifteen million dollars ($15,000,000) for each twelve (12) months in a
Performance Period (proportionately adjusted for periods less than twelve
(12) months). The Maximum Award is the maximum amount which may be paid to a
Participant for any Performance Period.

2.12 “Participant” means as to any Performance Period, a key employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.

2.13 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.5, below, in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

2.14 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a
Performance Period. As determined by the Committee, the Performance Goals
applicable to each Participant shall provide for a targeted level or levels of
achievement using one or more of the following measures: (a) annual revenue,
(b) budget comparisons, (c) controllable profits, (d) Company earnings per
share, (e) expense management, (f) improvements in capital structure, (g) net
income, (h) net or gross sales, (i) operating income (pre- or post-tax),
(j) profit margins, (k) operating or gross margin, (l) profitability of an
identifiable business unit or product, (m) return on investments, (n) return on
sales, (o) return on stockholders’ equity, (p) total return to stockholders,
(q) assets under management, (r) investment management performance, (s) mutual
and other investment fund performance, (t) institutional account performance,
(u) high net worth and other separate account performance, (v) cash flow,
operating cash flow, or cash

 

2



--------------------------------------------------------------------------------

flow or operating cash flow per share (before or after dividends), (w) price of
the shares or any other publicly traded securities of the Company, (x) reduction
in costs, (y) return on capital, including return on total capital or return on
invested capital, (z) improvement in or attainment of expense levels or working
capital levels, and (aa) performance of the Company relative to a peer group of
companies and/or relevant indexes on any of the foregoing measures. The
Performance Goals may be applicable to the Company and/or any of its individual
business units and may differ from Participant to Participant. In addition, the
Performance Goals shall be calculated in accordance with generally accepted
accounting principles, but excluding the effect (whether positive or negative)
of any change in accounting standards and any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Actual Award intended
to be performance-based compensation. Each such adjustment, if any, shall be
made solely for the purpose of providing a consistent basis from period to
period for the calculation of Performance Goals in order to prevent the dilution
or enlargement of the Participant’s rights with respect to an Actual Award
intended to be performance-based compensation; provided, however, that
certain categories or types of such adjustments can be specifically
included (rather than excluded) at the time the Performance Goals are
established if so determined by the Committee.

2.15 “Performance Period” means any period as determined by the Committee in its
sole discretion.

2.16 “Retirement” means retirement from service to the Company after reaching
age fifty-five (55) with at least ten (10) years of service to the Company or a
subsidiary of the Company, including service to any entity that is acquired by
the Company or a subsidiary of the Company.

2.17 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period as determined by the Committee in
accordance with Section 3.4 and may be (a) expressed as a percentage of his or
her Base Salary, (b) expressed as a percentage of the Award Pool, or (c) a
specified amount determined by the Committee in accordance with Section 3.4.

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1 Selection of Participants. On or prior to the Determination Date, the
Committee, in its sole discretion, shall select the key employees who shall be
Participants for any Performance Period. In selecting Participants, the
Committee shall choose employees who are likely to have a significant impact on
the performance of the Company. Participation in the Plan is in the sole
discretion of the Committee, and on a Performance Period by Performance Period
basis. Accordingly, an employee who is a Participant for a given Performance
Period in no way is guaranteed or assured of being selected for participation in
any subsequent Performance Period or Performance Periods.

3.2 Determination of Award Pool. On or prior to the Determination Date, the
Committee may in its sole discretion establish an Award Pool, if any, for any
Performance Period.

 

3



--------------------------------------------------------------------------------

3.3 Determination of Performance Goals. On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing.

3.4 Determination of Target Awards. On or prior to the Determination Date, the
Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing.

3.5 Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, no participant’s Actual Award under the
Plan may exceed the Maximum Award.

3.6 Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Actual Award for each Participant shall be determined by applying
the Payout Formula to the level of actual performance which has been certified
by the Committee. Notwithstanding any contrary provision of the Plan, the
Committee, in its sole discretion, may eliminate or reduce the Actual Award
payable to any Participant below that which otherwise would be payable under the
Payout Formula.

3.7 Termination Prior to the Date the Actual Award for the Performance Period is
Paid. If a Participant terminates employment with the Company for any reason
after the end of the applicable Performance Period but prior to the date the
Actual Award for such Performance Period is paid, the Participant shall be
entitled to the payment of the Actual Award for the Performance Period subject
to reduction or elimination under Section 3.6 based on the circumstances
surrounding such termination of employment.

3.8 Termination Prior to End of the Performance Period for Reasons other than
Death, Disability or Retirement. If a Participant terminates employment with the
Company prior to the end of the applicable Performance Period for any reason
other than death, Disability or Retirement, the Committee shall reduce the
Participant’s Actual Award proportionately based on the date of termination (and
subject to further reduction or elimination under Section 3.6 based on the
circumstances surrounding such termination of employment).

3.9 Termination Prior to the End of the Performance Period Due to Death,
Disability or Retirement. If a Participant terminates employment with the
Company prior to the end of the applicable Performance Period due to death,
Disability or Retirement, the Participant (or in the case of the Participant’s
death, the person who acquired the right to payment of the Actual Award pursuant
to Section 4.5) shall be entitled to the payment of the Actual Award for the
Performance Period subject to reduction or elimination under Section 3.6.

 

4



--------------------------------------------------------------------------------

3.10 Leave of Absence. If a Participant is on a leave of absence at any time
during a Performance Period, the Committee may reduce his or her Actual Award
proportionately based on the duration of the leave of absence (and subject to
further reduction or elimination under Section 3.6).

SECTION 4

PAYMENT OF AWARDS

4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

4.2 Timing of Payment. Payment of each Actual Award shall be made no later than
March 15 of the calendar year following the calendar year which includes the
last day of the Performance Period during which the Award was earned.

4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in the
form of a stock bonus granted under the Company’s 2002 Universal Stock Incentive
Plan (the “2002 Plan”) or successor equity compensation plan (subject to the
limit on the maximum number of shares that may be issued under the 2002 Plan or
successor equity compensation plan and any additional limitations on the maximum
number of shares that may be awarded to any individual in any fiscal or calendar
year under the 2002 Plan or successor equity compensation plan, as applicable).
The number of shares granted shall be determined by dividing the cash amount of
the Actual Award by the fair market value of a share of Company common stock on
the date that the cash payment otherwise would have been made. For this purpose,
“fair market value” shall be defined as provided in the 2002 Plan or successor
equity compensation plan. Any shares issued pursuant to a stock bonus granted
under the 2002 Plan or successor equity compensation plan may be either fully
vested or subject to vesting.

4.4 Other Deferral of Actual Awards. The Committee may establish one or more
programs under the Plan to permit selected Participants the opportunity to elect
to defer receipt of Actual Awards. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts so deferred, and such
other terms, conditions, rules and procedures that the Committee deems advisable
for the administration of any such deferral program.

4.5 Payment in the Event of Death. If a Participant dies prior to the payment of
an Actual Award earned by him or her for a prior Performance Period, the Actual
Award shall be paid to the Participant’s Beneficiary. If a Participant fails to
designate a Beneficiary or if each person designated as a Beneficiary
predeceases the Participant or dies prior to payment of an Actual Award, then
the Committee shall direct the payment of such Actual Award to the Participant’s
estate.

 

5



--------------------------------------------------------------------------------

SECTION 5

ADMINISTRATION

5.1 Committee is the Administrator. The Plan shall be administered by the
Committee.

5.2 Committee Authority. The Committee shall have all discretion and authority
necessary or appropriate to administer the Plan and to interpret the provisions
of the Plan, consistent with qualification of the Plan as performance-based
compensation under Code Section 162(m). Any determination, decision or action of
the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive, and
binding upon all persons, and shall be given the maximum deference permitted by
law.

5.3 Tax Withholding. The Company shall withhold all applicable taxes from any
payment, including any non-U.S., federal, state, and local taxes.

5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only to the extent consistent with applicable laws (including the
provisions of Section 162(m) of the Code) and the rules and regulations of the
principal securities market on which the Company’s securities are listed or
qualified for trading.

SECTION 6

GENERAL PROVISION

6.1 Nonassignability and Nontransferability. A Participant shall have no right
to assign any interest under this Plan. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 4.5. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

6.2 No Effect on Employment. The establishment and subsequent operation of the
Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon any Participant for the continuation
of his or her employment for any Performance Period or any other period.
Generally, employment with the Company is on an at will basis only. Except as
may be provided in an employment contract with the Participant, the Company
expressly reserves the right, which may be exercised at any time and without
regard to when during a Performance Period such exercise occurs, to terminate
any individual’s employment without cause, and to treat him or her without
regard to the effect which such treatment might have upon him or her as a
Participant.

 

6



--------------------------------------------------------------------------------

6.3 No Individual Liability. No member of the Committee or the Board, or any
officer of the Company, shall be liable for any determination, decision or
action made in good faith with respect to the Plan or any award under the Plan.

6.4 Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision shall not affect the other provisions
of the Plan, and the Plan shall be construed in all respects as if such invalid
provision has been omitted. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.

6.5 Affiliates of the Company. Requirements referring to employment with the
Company or payment of awards may, in the Committee’s discretion, be performed
through the Company or any affiliate of the Company.

6.6 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

SECTION 7

AMENDMENT AND TERMINATION

7.1 Amendment and Termination. The Board may amend or terminate the Plan at any
time and for any reason; provided, however, that if and to the extent required
to ensure the Plan’s qualification under Code Section 162(m), any such amendment
shall be subject to stockholder approval.

 

7